PER CURIAM.
Upon consideration of appellee’s suggestion that the decision herein he certified to the Supreme Court of Florida as one that passes on a question of great public interest within the purview of Section 4(2), Article V, Constitution of Florida, F.S.A., this court does hereby find that the decision in this cause passes upon a question of great public interest and does hereby certify the same to the Supreme Court of Florida.
WIGGINTON, C. J., and CARROLL, DONALD K., J., concur.
STURGIS, J., dissents.